Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is NON-FINAL because a new ground of rejection is presented.
Status of Claims
Claims 1-38 are currently pending.  Claims 29-38 are newly added.  Claims 6-21 stand withdrawn.  Claims 1-2, 4-5, 22-23, 25-27 stand amended.  
Priority
Instant application 16429343, filed claims priority as follows:

    PNG
    media_image1.png
    51
    347
    media_image1.png
    Greyscale
.
Information Disclosure Statements
All references from the IDS received 11/10/2019 and 3/5/2021 have been considered unless marked with a strikethrough.
Restriction Election
Since no argument was made with respect to Examiner’s position on the restriction, the restriction is deemed proper and made FINAL.
Response to Applicant Amendment/Argument
In view of the amendment to claim 25, the 112 second paragraph rejection is withdrawn.
In view of the amendment, the 103 rejection of record is withdrawn.  Applicant amended to where specific R groups are tert-amyl.  Examiner identified new and relevant art that must be 
Claim Rejection – 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 22-29, 34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US-20180291052 (“the ‘052 publication”, priority date: 4/7/2017) as evidenced by the webpage: https://facultystaff.richmond.edu/~egoldman/205/review/alkylnames.pdf.
The ‘052 publication teaches claims 1-7 wherein R1 and R4 are 1,1-dimethyl propyl groups (claim 2) and the metal is cobalt (claim 7).  The 1,1-dimethyl propyl  is viewed as –(CH2)CH3(2)(CH2)(CH3) which is the same as tert-amyl.  This relates to at least (a) of the instant claims.  Further, the ‘052 publication teaches at claim 1 and claim 14 that the different R groups can be C4-C10 selected from a group – meaning that these groups are contemplated to be independent.  Guidance is given by for example claims 2-6 to show some preferred groups on preferred positions.  
With respect to claim 2, the claim does not limit the compound to (b), or (c) or (d), but just limits these structures so the limitations of (a) are still allowed.  For example, the claim does not recite: The compound of Claim 1, comprising structures (b), (c), or (d) wherein…. 
With respect to claim 3, the structure is met by (a) as discussed above.

With respect to claim 22, the structure is met and the ‘052 publication teaches nitride, and oxide films at for example [0039].   With respect to claim 23, the same argument applies as above with respect to claim 2.  The structure of instant claim 24 was discussed above.  When the film is produced there must be something “containing” it, and therefore claims 26 (a) is met.  With respect to claim 27, the same argument for claim 2 is applied as above.  With respect to claim 28, this must take be the case or the precursor could not be deposited as a gas onto the surface.  The structure of instant claim 29 was discussed above.
The evidentiary reference is brought forward to show that 1,1-dimethylpropyl is also known as tert-amyl.  

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-5, 22-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20180291052 (“the ‘052 publication”, priority date: 4/7/2017).
All the claims are rejected under this statute because this rejection applies to alternatives (b), (c), (d), or (e).  The discussion above relating to the ‘052 publication is incorporated by reference herein.  In addition, the ‘052 publication suggests different R groups 1-4, and that each of them can be a C4-C10 alkyl group.  Further, at least the claims of the ‘052 publication point to preferred groups such that one skilled in the art is guided to alternative, overlapping substituents.  As discussed above, t-amyl and t-butyl are preferred substituents in the positions relative to R1 and R2 of instant claim 30-38.
The ‘052 publication fails to teach examples that anticipate (b), (c), or (d).
However, it would have been prima facie obvious to one having ordinary skill in the art to arrive at these structures because the ‘052 publication in the same field of endeavor teaches overlapping structures (see for example the small genus of claim 1, and claim 14 of the ‘052 publication), and [0032] for example.  Further, claim 7 of the ‘052 publication teaches the preferred nature of cobalt.  Still further, specific groups are taught as preferred (R1 and R4: t-amyl, t-butyl, R2-R3: ethyl, hydrogen).  Applying these preferred groups to the positions of preference would lead to overlap with structures (b), (c), (d) and/or (e).

Claim Rejection – 112 second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   The claims contain the relative term “approximately”, however, there is no teaching in the specification as to the range of meaning of approximately.  Therefore, the metes and bounds of this relative term cannot be determined.  Striking through this term will resolve the issue.
Conclusions
	No claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622